May 27, 2014 FILED VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Williamsburg Investment Trust 811-05685; 33-25301 Ladies and Gentleman: We are electronically filing via EDGAR, pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, preliminary copies of proxy materials, including a Shareholder Letter, Notice of Special Meeting and Proxy Statement, and Proxy Card to be furnished to shareholders of The Government Street Equity Fund, The Government Street Mid-Cap Fund and The Alabama Tax Free Bond Fund, each a series of Williamsburg Investment Trust, in connection with a Special Meeting of Shareholders scheduled to be held on July 21, 2014. If you have any questions or comments concerning this filing, please telephone Betsy Santen at (513) 346-4181. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
